Citation Nr: 0522060	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  97-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
multiple skin cancers, to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for multiple myeloma.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals involving nerve damage from excision of skin cancer 
lesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the enumerated claims.   


FINDING OF FACT

On July 29, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, requesting a withdrawal of his appeal of all 
claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2004).  

The veteran's substantive appeal, received at the VA on June 
11, 1997, is dated June 9, 1997 and was signed and submitted 
by the veteran.  While the appeal was pending, the veteran 
filed a new claim in June 2004 for loss of his left ear and 
audio canal while under VA treatment.  In an April 2005 
rating decision, the RO granted compensation under 38 U.S.C. 
§ 1151 for the following:  Loss of hearing left ear; invasive 
squamous cell carcinoma, status post left ear removal and 
neck dissection

Following this grant, the veteran submitted the following 
statement, signed and dated June 26, 2005.  "In reference to 
my appeal on the rating decision of February 26, 1997, I want 
to abandon any and all appeals that may be pending.  I have 
received a favorable rating decision and am satisfied with 
the latest decision.  Please abandon any and all appeals."

The appellant has withdrawn his appeal of his claims for 
entitlement to service connection for multiple skin cancers 
to include as secondary to herbicide exposure; entitlement to 
service connection for multiple myeloma and entitlement to 
compensation under 38 U.S.C. § 1151 for residuals involving 
nerve damage from excision of skin cancer lesions, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of these issues and 
they are dismissed without prejudice.


ORDER

The appeal of the claims for entitlement to service 
connection for multiple skin cancers; entitlement to service 
connection for multiple myeloma and entitlement to 
compensation under 38 U.S.C. § 1151 for residuals involving 
nerve damage from excision of skin cancer lesions are 
dismissed.  


	(CONTINUED ON NEXT PAGE)




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


